DETAILED ACTION
Examiner acknowledges receipt of the reply filed 11/8/2021, in response to the restriction requirement mailed 9/7/2021.
Claims 39, 40, 42-45, 52, 55, 56, 58, and 77-83 are pending. Claims 78-83 are newly added.  Claims 39, 40, 42-45, 52, and 77 are withdrawn from further prosecution for the reasons set forth herein.
Claims 55, 56, 58, and 78-83 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II (claims) without traverse in the reply filed on 11/8/2021 is acknowledged.
Claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2021.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 
Applicant should amend the specification to use proper nomenclature, e.g. all species should be italicized.  See page 1, l. 24 which should recite Staphylococcus aureus in italics, compared to, page 2, l. 13 which recites properly recite P. aeruginosa in italics. Examiner notes that bacterial species (not italicized) are recited throughout the specification, including but not limited to, page 15, lines 16, 20, and 34.
Please thoroughly review the specification so that all species have proper nomenclature.

Claim Objections
Claim 55 is objected to because of the following informalities:  
Claim 55 should be amended to recite “method for reducing, diminishing, or ameliorating irritation to, or inflammation of[[,]] an eye or to a skin region surrounding the eye”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


55, 58, 78, and 81 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yarosh (U.S. patent No. 6,103,746).
Yarosh teaches that protection of mitochondria from oxidative damage due to natural or disease processes as well as by the effects of exogenous factors such as incident sunlight, exposure via inhalation to oxidative environmental toxins, consumption of dietary oxidants, and oxidative-stress-inducing pharmaceuticals, exposure to radiation including radiation therapy, among others, is provided by a composition comprising L-ergothioneine. L-ergothioneine may be prepared in a pharmaceutically-acceptable carrier to form an agent for topical application to the skin, and for orally or parenteral administration (abstract).  Mitochondria are subcellular organelles present in all oxygen-utilizing organisms in which energy in the form of adenosine triphosphate (ATP) is generated, and oxygen in reduced to water. Ninety percent of the oxygen taken in is consumed in mitochondria. A substantial byproduct of this ATP generation is the formation of potentially toxic oxygen radicals. For example, it is estimated that 1-2% of all reduced oxygen yields superoxide (O2 -) and hydrogen peroxide (H2O2). Other reactive oxygen species (ROS) that form are singlet oxygen (1O2) and hydroxyl radical (OH•) (col. 1).  L-ergothioneine is a sulphur-containing amino acid which is found in many mammalian tissues but is not endogenously synthesized and must be consumed in the diet. Although it exists in some tissues in millimolar quantities, its exact role is uncertain (see: Melville, 1959, Vitamins and Hormones 7:155-204). It is generally regarded as an antioxidant, although results are conflicting. Some regard it as a scavenger of hydrogen peroxide.  Id.  Numerous disease processes are attributed to the body's adverse reaction to the presence of elevated levels of reactive oxygen species 
Accordingly, limitations of instant claims 55 and 81 are satisfied.  Regarding claim 58, Yarosh teaches that damage can occur from exposure to airborne toxins selected from tobacco combustion products, industrial pollutants, petroleum combustion products, ozone, nitric oxide, radioactive particulates, and combinations thereof (claim 13, cols. 1-2).  Regarding claim 78, Yarosh teaches topical administration to a skin surface (claims 8-9).  

Claim(s) 55, 58, 78, and 81 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bissett (U.S. 2006/0263320- cited in IDS filed 5/8/2020), as evidenced by Barnet products, Thiotaine, accessed 12/2/2021 at URL protecingredia.com/brochure/Thiotaine.pdf (2007).
Bissett teaches personal-care compositions comprising ergothioneine and methods for regulating the condition of mammalian keratitis tissue by topically applying 
Regarding claim 58, Bissett teaches that mammalian keratitis tissue is subjected to a variety of insults including extreme sick factors such as environmental pollution, wind, heat, infrared radiation, low humidity, harsh surfactants, and abrasives (para. [0004]). Regarding claim 81, Bissett teaches a preferred ergothioneine is Thiotaine®.  As evidenced by Barnet Products, Thiotaine® is a synthetic form of the amino acid L-ergothioneine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 55, 56, 58, 78, 79, 80, and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarosh (U.S. patent No. 6,103,746), and further in view of Ashby (U.S. 2013/0101575 - cited in IDS filed 5/8/2020) and Gonzalez-Chavez et al. (International Journal of antimicrobial agents 33:301.e1-e8 (2009)).
Yarosh teaches that protection of mitochondria from oxidative damage due to natural or disease processes as well as by the effects of exogenous factors such as incident sunlight, exposure via inhalation to oxidative environmental toxins, consumption of dietary oxidants, and oxidative-stress-inducing pharmaceuticals, exposure to radiation including radiation therapy, among others, is provided by a composition comprising L-ergothioneine. L-ergothioneine may be prepared in a pharmaceutically-acceptable carrier to form an agent for topical application to the skin, and for orally or parenteral administration (abstract).  Mitochondria are subcellular organelles present in all oxygen-utilizing organisms in which energy in the form of adenosine triphosphate (ATP) is generated, and oxygen in reduced to water. Ninety percent of the oxygen taken in is consumed in mitochondria. A substantial byproduct of this ATP generation is the formation of potentially toxic oxygen radicals. For example, it is estimated that 1-2% of all reduced oxygen yields superoxide (O2 -) and hydrogen peroxide (H2O2). Other reactive oxygen species (ROS) that form are singlet oxygen (1O2) and hydroxyl radical (OH•) (col. 1).  L-ergothioneine is a sulphur-containing amino acid which is found in many mammalian tissues but is not endogenously synthesized and must be consumed in the diet. Although it exists in some tissues in millimolar quantities, its exact role is Id.  Numerous disease processes are attributed to the body's adverse reaction to the presence of elevated levels of reactive oxygen species (ROS) described above. In the eye, cataract, macular degeneration and degenerative retinal damage are attributed to ROS (col. 2).  Claim 1 is drawn to a  for the protection of mitochondria from damage caused by radiation, radicals and reactive oxygen species, said method comprising making available to said mitochondria a composition comprising L-ergothioneine in an amount effective to protect said mitochondria, and a pharmaceutically-acceptable carrier.  Ophthalmic delivery of the compositions for the protection and treatment of mitochondria, for example, in the lens of the eye, in which oxidative damage is believed to account for a high incidence of cataracts. Other ophthalmic uses include treatment or prophylaxis of macular degeneration and degenerative retinal damage (col. 5).  Yarosh teaches that damage can occur from exposure to airborne toxins  selected from the group consisting of tobacco combustion products, industrial pollutants, petroleum combustion products, ozone, nitric oxide, radioactive particulates, and combinations thereof (claim 13, cols. 1-2).  Yarosh teaches topical administration to a skin surface (claims 8-9).  
Yarosh does not teach or suggest the administration of a combination of L-ergothioneine and lactoferrin for reducing, diminishing, or ameliorating irritation to or inflammation of an eye or a skin region surrounding the eye.
Ashby teaches pharmaceutical compositions comprising lactoferrin or fragments thereof for the treatment of wounds, particularly corneal wounds (abstract).  The 
Gonzalez-Chavez et al. is a review article that further discusses the biological and functional activities lactoferrin.  Lactoferrin (LF) is an 80 kDa iron-binding glycoprotein of the transferrin family that is expressed in most biological fluids and is a major component of the mammalian innate immune system. Its protective effects range from direct antimicrobial activities against a large panel of microorganisms, including bacteria, viruses, fungi and parasites, to anti-inflammatory and anticancer activities. These extensive activities are made possible by mechanisms of action utilizing not only the capacity of LF to bind iron but also interactions of LF with molecular and cellular components of both host and pathogens (abstract).  It is involved in several 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. 
In this case, it would have been obvious to one of ordinary skill in the art to administer a combination of L-ergothioneine and lactoferrin in a method for reducing, diminishing, or ameliorating irritation to or inflammation of an eye or a skin region surrounding the eye.  The skilled artisan would have known from Yarosh that L-ergothioneine (ERGO) is an antioxidant that can be useful in treating oxidative damage prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.  The skilled artisan would have had a reasonable expectation of success because ERGO and lactoferrin were both taught in the prior art as antioxidants that were useful in the treatment of irritation or inflammation of the eye or skin region surrounding the eye.
Accordingly, claims 55 and 56 are rendered obvious.  Regarding claim 58, Yarosh teaches that damage can occur from exposure to airborne toxins selected from tobacco combustion products, industrial pollutants, petroleum combustion products, ozone, nitric oxide, radioactive particulates, and combinations thereof (claim 13, cols. 1-2).  Regarding claim 78, Yarosh teaches topical administration to a skin surface (claims 8-9).  Regarding claim 79, Ashby teaches that a pharmaceutical composition comprising lactoferrin is administered topically [para. [0018], [0107]).  Regarding claim 80, Ashby teaches that a pharmaceutical composition may contain further active ingredients that are effective in the treatment of wounds (para. [0106]).  Yarosh teaches that L-ergothioneine can be used to treat damaged tissue [reads on wound treatment].  
Accordingly, claims 55, 56, 58, 78, 79, 80, and 81 are rendered obvious in view of the teachings of the cited references.

Allowable subject matter 
The limitations of instant claims 82 and 83 appear to be free of the prior art.  The closest prior art is Yarosh (U.S. patent No. 6,103,746), which is cited above.  
Yarosh does not teach or suggest a combination of L-ergothioneine (ERGO) and lactoferrin, much less that ERGO would enhance an antimicrobial activity of lactoferrin.
Claims 82 and 83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Relevant Art 
Shanler et al. (U.S. 2013/0079379) teach formulations comprising an imidazole alpha agonist and a pharmaceutically acceptable excipient, wherein the formulation is a gel (claim 1).  Specific imidazole alpha agonist include ergothioneine (claim 2).  The reference further teaches a method of treating a skin condition comprising topically administering to a subject in need thereof the formulation of claim 1, wherein said skin condition is selected from the group consisting of rosacea, erythematotelangiectatic rosacea, papulopustular rosacea, phymatous rosacea, ocular rosacea, erythematous rosacea, symptoms associated with rosacea selected from the group consisting of See also para. [0112].
Landes et al. (U.S. 2012/0141611- cited in IDS filed 5/8/2020) teach that ergothioneine is the body's genetically directed first line of defense in the war on free radicals, oxidative stress and the resulting inflammation. Ergothioneine "lends" one of its electrons to a free radical, transforming it from a destructive, volatile molecule into a harmless one. Unlike other antioxidants, ergothioneine doesn't get used up quickly. Instead, it continues to seek out inflammation-causing free radicals for an extended time 
	Grundemann et al. (U.S. 2009/0214431) ergothioneine or a derivative or analog thereof (claims 34-37).  Compounds comprising ergothioneine can further be used to treat or ameliorate a disease arising from damage to mitochondria caused by damage to airborne toxins (claims 38-39; paras. [0115]-[0116]).  L-ergothioneine (2-mercaptohistidine trimethylbetaine) ("ergothioneine") (FIG. 4) is a sulfur-containing amino acid formed via hercynine from histidine, methionine and cysteine in microorganisms. L-ergothioneine is not biosynthesized in animals, and thus is obtained 

Conclusion
No claims are allowed.
Claims 39, 40, 42-45, 52, 55, 56, 58, and 77-83 are pending. Claims 39, 40, 42-45, 52, and 77 are withdrawn.
Claims 55, 56, 58, 78, 79, 80, and 81 are rejected.  Claims 82 and 83 are objected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654